DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Rear attachment structure shown in figures 2A-8B. 
Mid-mount attachment structure shown in figures 9-16. 
Front attachment structure shown in figures 17-19. 

 The species are independent or distinct because each comprises a different attachment structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each species comprises a different structural arrangement for an attachment structure that would require a different search strategy and a review through multiple different pieces of prior art.  A search for species I would specifically entail a search for rear attachment structures that would be searched in the hitch art.  A search for species II would specifically entail a search for mid mount attachment structures that would be searched in earth moving frame implements.  A search for species III would specifically entail a search for front mount attachment structures that would be searched in various art classes that comprise anywhere from snow plows to header attachment structures.  As each species requires a search for its own unique structure there is an overall serious search burden upon the examination.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Street (USPN 7065947).
Regarding claim 1, Street discloses a sand bunker rake/infield groomer vehicle (2) comprising: a frame (7); a plurality of wheels (8/10) to traverse a driven surface, wherein the wheels are rotatably mounted to the frame; a power source (inherent to the lawnmower) mounted to the frame; and a rear attachment structure (40) attached to the frame, wherein the rear attachment structure comprises: a joint enabling rotation (figure 3 shows joint pointed to by indicator 18); a bracket including a shaft (Figure 1 shows that a bracket comprised of arms 44, pivot shaft 46, and rod 42), wherein the bracket is configured to cooperate with an associated rake/grooming attachment (attached via chains 56); and a pivoting bracket (16) mounted to the frame.

Regarding claim 7, Street discloses a lift mechanism (48), wherein the lift mechanism is configured to control a height of the associated rake/grooming attachment from the driven surface (Column 4 lines 53-67).

Claim(s) 1- 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tozer (US 2018/0297428).
Regarding claim 1, Tozer discloses a sand bunker rake/infield groomer vehicle (Vehicle 102 is capable of being a sand bunker rake/infield groomer vehicle) comprising: a frame (120); a plurality of wheels (Figure 1 shows 2 wheels) to traverse a driven surface, wherein the wheels are rotatably mounted to the frame; a power source (inherent to a tow vehicle) mounted to the frame; and a rear attachment structure (All elements of figure 1 minus the vehicle and frame 120) attached to the frame, wherein the rear attachment structure comprises: a joint enabling rotation (105); a bracket including a shaft (Figure 5 shows a bracket 193 and shaft 224), wherein the bracket is configured to cooperate with an associated rake/grooming attachment (250); and a pivoting bracket (128) mounted to the frame.

Regarding claim 2, Tozer discloses wherein the joint is a ball joint (¶0045). 

Regarding claim 3, Tozer discloses wherein the ball joint is configured to enable motion of the associated rake/grooming attachment (¶0050). 

Regarding claim 4, Tozer discloses wherein the bracket (193) defines an aperture (Bracket 193 forms a C-shaped aperture not to be confused with openings 193a), wherein the shaft and aperture are configured to cooperate with a clevis and a pin on an associated rake/grooming attachment (Figure 5 shows a clevis 194 and pin 211 that attach with bracket 193 and shaft 224 and therefore cooperate).

Regarding claim 5, Tozer discloses wherein the aperture of the bracket does not typically experience force loading from the pin of the associated rake/grooming attachment (The defined aperture of Tozer experience zero force as it is merely defined as the opening through the C-shaped bracket).

Regarding claim 6, Tozer discloses wherein the bracket (193) comprises a pin (211), wherein the shaft and the pin are configured to cooperate with a clevis and an aperture on an associated rake/grooming attachment (Figure 5 shows a clevis 194 that comprises an aperture through which pin 211 passes to attach with bracket 193 and shaft 224).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Street (USPN 7065947).
Regarding claims 2 and 3, Street discloses wherein the joint is a pin joint that enables up and downward motion of the grooming attachment.  However Street is lacking a ball joint. 
It would have been an obvious matter of design choice in view of Street to merely replace the pin joint with any other known mechanical joint such as a ball joint through routine experimentation.  A ball joint in view of Street would obviously allow for the same up and downward movement of the pinned joint with the advantage of further lateral movement relieving any lateral stress on the pinned joint during operation to prevent breakage of the joint and further allowing for better terrain following of the grooming attachment.  As the current claim language is broad and has not placed the ball joint in any relationship to other elements to be of structural or functional significance, this rejection is deemed proper and will be maintained.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozer (US 2018/0297428) in view of Street (USPN 7065947).
Regarding claim 14, Tozer discloses a sand bunker rake/infield groomer vehicle (Vehicle 102 is capable of being a sand bunker rake/infield groomer vehicle) comprising: a frame (120); a plurality of wheels (Figure 1 shows 2 wheels) to traverse a driven surface, wherein the wheels are rotatably mounted to the frame; a power source (inherent to a tow vehicle) mounted to the frame; and a rear attachment structure (All elements of figure 1 minus the vehicle and frame 120) attached to the frame, wherein the rear attachment structure comprises: a joint enabling rotation (105); a bracket including a shaft and a pin (Figure 5 shows a bracket 193 that comprises a shaft 224 and pin 211), wherein the shaft 
Tozer is silent as to if the tow vehicle is a zero turn vehicle.  
Street discloses a tow vehicle and teaches the use of a zero turn tow vehicle (Column 3 lines 1-25). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tozer to utilize a zero turn tow vehicle as taught by Street for the purpose of not forming a missed teardrop of ground surface during turning operations (See Street figures 6 and 7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671